Judgment unanimously affirmed. Memorandum: We conclude that defendant failed to demonstrate that a conflict of interest, or a significant possibility thereof, existed and, therefore, reversal is not required (see, People v Recupero, 73 NY2d 877, 879; People v McDonald, 68 NY2d 1, 9). We further find that defendant was adequately represented. The proof of guilt was overwhelming and the judgment of conviction should be affirmed.
We have reviewed defendant’s remaining arguments on appeal and find them either unpreserved or without merit. *992(Appeal from judgment of Orleans County Court, Miles, J.— robbery, second degree.) Present — Dillon, P. J., Doerr, Pine, Balio and Lawton, JJ.